IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-50941
                         Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

JAVIER LIRA-CHAVARRIA,

                                              Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. MO-98-CR-54-ALL
                         - - - - - - - - - -

                            August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Javier Lira-Chavarria appeals the district court’s decision

to depart upward in sentencing him for illegal entry into the

United States after deportation.    The district court departed

upward on the basis that Lira-Chavarria’s criminal history

category did not adequately reflect the seriousness of his past

criminal conduct and the likelihood that he would commit other

crimes.   See U.S.S.G. § 4A1.3.    The information in the

presentence investigation report (PSR) indicated that Lira-


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-50941
                                 -2-

Chavarria had a lengthy history of violent crimes and of illegal

entries into the United States after being deported.

     In light of the information in the PSR, the district court

did not err in sentencing Lira-Chavarria to 144 months of

imprisonment.    See United States v. McDowell, 109 F.3d 214, 216

(5th Cir. 1997).

     AFFIRMED.